Exhibit 10.6

 

Wyndham Destinations, Inc.

 

June 1, 2018

 

Mr. Stephen P. Holmes

 

Re:          Board Chairman Appointment

 

Dear Mr. Holmes:

 

On behalf of Wyndham Destinations, Inc. (the “Company”), I am pleased to confirm
your appointment as Non-Executive Chairman (“Chairman”) of the Board of
Directors of the Company (the “Board”), effective upon the date on which Wyndham
Worldwide Corporation distributes shares of Wyndham Hotels & Resorts, Inc. on a
pro rata basis to its stockholders (the “Effective Date”).  Your Board service
will continue until terminated by you or the Company in accordance with the
certificate of incorporation and by-laws of the Company and any applicable laws
and policies of the Company, in each case, as in effect from time to time.

 

Our expectation is that the Board will meet at least quarterly, but potentially
with greater frequency.  It is our expectation that you will participate in
those meetings in person to the extent possible, and we also ask that you use
reasonable best efforts to make yourself available to participate in various
telephonic meetings so scheduled from time to time.

 

Compensation

 

As Chairman of the Board, you will receive an annual retainer of $320,000, with
$160,000 payable in the form of cash and $160,000 payable in the form of Company
common stock, payable not less frequently than quarterly, subject to your
continued service on the Board and with such annual retainer prorated for any
partial periods of service.

 

In addition to the annual retainer described above, on the next business day
immediately following the Effective Date, the Company will grant you a number of
restricted stock units (in respect of shares of the Company’s common stock)
having a grant date fair value equal to $150,000 (the “RSUs”).  The RSUs will
vest in equal 25% installments on each anniversary of the grant date, subject to
your continued service on the Board through each applicable vesting date.  The
RSUs will be granted pursuant to a Restricted Stock Unit Award Agreement and
will be subject to the terms and conditions of the Company’s 2006 Equity and
Incentive Plan, as amended.  The Company also anticipates granting additional
RSUs on an annual basis.

 

In addition to the annual retainer and the initial RSU grant described above,
during your Board service, you will be eligible to receive all of the
perquisites generally provided to the Company’s other non-employee directors.

 

As a non-employee director, you will not be entitled to participate in the
Company’s benefit plans, except to the extent provided under that certain
Separation and Release Agreement dated May 31, 2018, by and between you and
Wyndham Worldwide Corporation, and you will be

 

--------------------------------------------------------------------------------


 

solely responsible for payment of any and all taxes due with respect to the
compensation you receive in connection with your service on the Board.  You and
the Company agree that the payments and benefits provided hereunder are intended
to be exempt from Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder, and accordingly, to the maximum extent
permitted, this letter agreement shall be interpreted to be in compliance
therewith.

 

The Company will reimburse you, in accordance with its expense reimbursement
policy applicable to the Company’s other non-employee directors, for your
reasonable and documented business expenses incurred while performing your Board
service. You will be provided with an American Express Card issued by Wyndham
Hotels & Resorts, Inc. for your business expenses.

 

During your Board service, the Company will pay you (i) $18,750 per year, in
four equal installments of $4,687.50 each paid quarterly, towards your costs
incurred in connection with retaining an administrative assistant to assist you
in the course of performing your duties and responsibilities to the Company, and
(ii) an additional $12,500 per year, in four equal installments of $3,125 each
paid quarterly, towards your costs incurred in connection with securing an
office space for your use in the course of performing your duties and
responsibilities to the Company.   You also will be eligible to continue
participating in the Company’s executive car lease program, with the Company
covering 50% of cost of the lease provided thereunder, through the earlier of
(x) the conclusion of your Board service and (y) the conclusion of the lease
term associated with the vehicle currently on order for you as of the date of
this letter (the “Vehicle”), and upon conclusion of your participation, you may
either purchase the Vehicle at its then-current fair market value or return it
to the Company.  Furthermore, during your Board service, the Company will
reimburse you for 50% of the cost of your annual executive health and wellness
physical obtained through the Executive Health Program administered by Atlantic
Health System in Morristown, New Jersey.

 

D&O Insurance

 

You will be covered by the Company’s directors’ and officers’ insurance policies
to the same extent as other members of the Board.

 

Restrictive Covenants

 

During your service on the Board, you will continue to be bound by the
restrictive covenants set forth in Section VIII of that certain Employment
Agreement, by and between you and Wyndham Worldwide Corporation, as the same was
amended from time to time (the “Employment Agreement”).  For the avoidance of
doubt, the confidentiality covenant set forth in the Employment Agreement will
apply throughout your Board service.

 

Miscellaneous

 

For the avoidance of doubt, your (i) Company building access card, (ii) Company
email address, and (iii) ability to access the Company’s IT systems will remain
active while you serve on the Board, in each case, in accordance with the
Company’s policies as the same may be updated by the Company from time to time.

 

2

--------------------------------------------------------------------------------


 

Your service on the Board will be in accordance with, and subject to, the
organizational documents of the Company, as the same may be further amended from
time to time.  In accepting this offer, you are representing to us that you do
not know of any conflict or legal prohibition that would restrict you from
becoming, or could reasonably be expected to preclude you from remaining,
Chairman.

 

This letter shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law rules or provisions (whether of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than
Delaware.  You hereby acknowledge and agree to the dispute resolution provisions
set forth in Appendix A attached hereto.

 

This letter, and any document referenced herein, sets forth the terms of your
service with the Company and supersedes any prior representations or agreements,
whether written or oral, excluding that certain Separation and Release Agreement
dated May 31, 2018, by and between you and Wyndham Worldwide Corporation, and
certain sections of the Employment Agreement as set forth therein. This letter
may not be modified or amended except by a written agreement, signed by a duly
authorized representative of each of the Company and by you.

 

We look forward to working with you.

 

 

Sincerely,

 

 

 

WYNDHAM DESTINATIONS, INC.

 

 

 

By:

/s/ Michael A. Hug

 

Name:

Michael A. Hug

 

Title:

Executive Vice President & Chief Financial Officer

 

ACCEPTED AND AGREED:

 

I hereby accept, and consent to be designated as, Chairman of the Board and
agree to so serve, subject to the terms and conditions set forth herein.

 

June 1, 2018

 

/s/Stephen P. Holmes 

Date

 

Signature

 

Stephen P. Holmes

 

3

--------------------------------------------------------------------------------


 

Appendix A

 

1.              You and the Company mutually consent to the resolution by final
and binding arbitration of any and all disputes, controversies, or claims
related in any way to your service and/or relationship with the Company,
including, without limitation, any dispute, controversy, or claim arising out of
or relating to any agreements between you and the Company, including this
Agreement; and any dispute as to the ability to arbitrate a matter under this
Agreement (collectively, “Claims”), in each case, which cannot be settled by
mutual agreement of the parties hereto; provided, however, that nothing in this
Agreement shall require arbitration of any Claims which, by law, cannot be the
subject of a compulsory arbitration agreement.

 

2.              Any party who is aggrieved will deliver a notice to the other
party setting forth the specific points in dispute within the same statute of
limitations period applicable to such Claims.  Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, in the Borough of Manhattan, to JAMS, before a single
arbitrator appointed in accordance with the Streamlined Arbitration Rules and
Procedures of JAMS (“JAMS Rules”) then in effect, modified only as herein
expressly provided. The arbitrator shall be selected in accordance with the JAMS
Rules; provided that the arbitrator shall be an attorney (i) with at least ten
(10) years of significant experience in corporate governance matters and/or
(ii) a former federal or state court judge. After the aforesaid twenty
(20) days, either party, upon ten (10) days’ notice to the other, may so submit
the points in dispute to arbitration. The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings. The arbitrator will be empowered to award either party any remedy,
at law or in equity, that the party would otherwise have been entitled to, had
the matter been litigated in court; provided, however, that the authority to
award any remedy is subject to whatever limitations, if any, exist in the
applicable law on such remedies.  The arbitrator shall issue a decision or award
in writing, stating the essential findings of fact and conclusions of law. Any
judgment on or enforcement of any award, including an award providing for
interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced, or appealed in any court having jurisdiction thereof.  Any
arbitration proceedings, decision, or award rendered hereunder, and the
validity, effect, and interpretation of this arbitration provision, shall be
governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

 

3.              Each party to any dispute shall pay its own expenses, including
attorneys’ fees.  The Company and you shall each pay fifty percent (50%) of all
arbitration costs, including arbitrator fees.

 

4.              The parties agree that this Appendix A has been included to
rapidly, inexpensively and confidentially resolve any disputes between them, and
that this Appendix A will be grounds for dismissal of any court action commenced
by either party with respect to this Agreement, except as otherwise provided in
Paragraph 1 herein, other than (i) any action seeking a restraining order or
other injunctive or equitable relief or order in aid of arbitration or to compel
arbitration from a court of competent jurisdiction, (ii) any action seeking
interim injunctive or equitable relief from the arbitrator pursuant to the JAMS
Rules or (iii) post-arbitration actions seeking to enforce an arbitration award
from a court of competent jurisdiction.  IN THE EVENT THAT ANY COURT DETERMINES
THAT THIS

 

4

--------------------------------------------------------------------------------


 

                        ARBITRATION PROCEDURE IS NOT BINDING, OR OTHERWISE
ALLOWS ANY LITIGATION REGARDING A DISPUTE, CLAIM, OR CONTROVERSY COVERED BY THIS
AGREEMENT TO PROCEED, THE PARTIES HERETO HEREBY WAIVE ANY AND ALL RIGHT TO A
TRIAL BY JURY IN OR WITH RESPECT TO SUCH LITIGATION.

 

5.              The parties will keep confidential, and will not disclose to any
person, except to counsel for either of the parties and/or as may be required by
law, the existence of any controversy hereunder, the referral of any such
controversy to arbitration or the status or resolution thereof. Accordingly, you
and the Company agree that all proceedings in any arbitration shall be conducted
under seal and kept strictly confidential.  In that regard, no party shall use,
disclose, or permit the disclosure of any information, evidence, or documents
produced by any other party in the arbitration proceedings or about the
existence, contents, or results of the proceedings, except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration, or for enforcement of or appeal from an arbitral award.  Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests (e.g., by application for a protective order and/or to
file under seal).

 

5

--------------------------------------------------------------------------------